Title: From Thomas Jefferson to Charles Willson Peale, 9 March 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  Washington Mar. 9. 1804
               
               Th: Jefferson presents his salutations to mr Peale. he recieved last night his favor of the 5th. he will leave this place for Monticello a fortnight hence, and will be absent 5. or 6. weeks, which he mentions now because as the Polygraphs will arrive after his departure his acknolegement of their reception and his return of Brunelle’s cannot be till his return to this place in May.
            